DETAILED ACTION

This office action is in response to the remarks and amendments filed on 12/10/2020.  Claims 1-14 are pending.  Claims 1-14 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections – Minor Informalities

Applicant’s amended language of claim 1, line 16 recites “wherein foot portion”.  This has been interpreted as --- wherein the foot portion ---.
Applicant’s amended language of claim 5, line 16 recites “wherein foot portion”.  This has been interpreted as --- wherein the foot portion ---.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 1-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,685,659 to Heimbrock et al. (“Heimbrock”) in view of US Patent Application Publication 2017/0000676 to Revenus, and US Patent 9,204,730 to Brown.
Claim 1.  A medical device comprising a chassis (Heimbrock, Fig. 1, #26), a column (Heimbrock does not teach a column, however the use of a column on an adjustable bed is well known, as seen in Revenus, Fig. 5; providing the column of Revenus to support the bed of Heimbrock would have been obvious in order to provide the additional tilting capability of Revenus, seen in Fig. 4; and additionally the combination would have simply been combining prior art elements according to known methods to yield predictable and obvious results) a rest area supported in relation to the chassis by the column (in the proposed combination of Heimbrock with the column of Revenus, the column would be situated beneath the rest area rather than beneath the foot portion; see Heimbrock Fig. 1 and Revenus, Fig. 5), a foot portion (Heimbrock, Fig. 1, #40 or Fig. 4 #140 or #280 in Fig. 9), a vertical movement mechanism of the foot portion and a horizontal movement mechanism of the foot portion (Heimbrock teaches a moveable foot section #140 in Fig. 4 that is capable of both horizontal movement at #146 and vertical movement at #142; however, Heimbrock does not teach details of the mechanisms that cause the movement; Brown teaches a mechanism that is capable of such movement in Fig. 2; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Heimbrock with the structures of Brown Fig. 2 in order to provide horizontal and vertical movement, since doing so would have simply been combining prior art elements according to known methods to yield predictable and obvious results), wherein the horizontal movement mechanism of the foot portion is a parallelogram, which comprises a first arm of the horizontal parallelogram and a second arm of the horizontal the arms are on one side rotationally attached to the column (Brown, Fig. 2, #6 is rotationally attached to #5, which would be attached to the bed apparatus of Heimbrock, and therefore also attached, either directly or indirectly, to the column of Revenus) or to a connecting part fixedly attached with the column (Brown, Fig. 2, #6 is rotationally attached to #5, which is “a connecting part”), or to a part of the rest area fixedly attached with the column, and on another side the arms are rotationally coupled (Brown, Fig. 2, rotational coupling occurs at #7) with the vertical movement mechanism of the foot portion (the vertical movement mechanism is seen at Brown, Fig. 2, #7) or with a connecting part of the vertical movement mechanism of the foot portion, and wherein foot portion is selectively deployed in the active position (active position is seen in Heimbrock Fig. 1, where #40 is deployed) for supporting a patient’s feet in various heights and various degrees of tilt and a stowed position under the rest area (stowed position is seen in Heimbrock Fig. 3, where #40 is stowed beneath the rest area; furthermore, regarding “various heights and degrees of tilt” Heimbrock #40 is seen to be at various heights and degrees of tilt in Fig. 1 as compared to Fig. 2; additionally, Heimbrock teaches alternative foot portions at #68, that are seen to have the claimed movement capability in at least Fig. 5c; therefore in view of the teaching of Heimbrock, one of ordinary skill would have realized that such motion is possible and it would have been an obvious matter of design choice to provide such movement in order to maximize a user’s comfort).
Claim 2.  The medical device according to claim 1, wherein the horizontal movement mechanism of the foot portion further comprises a latching mechanism for preventing 
Claim 3.  The medical device according to claim 1, wherein the vertical movement mechanism of the foot portion is a parallelogram or a scissor mechanism (Brown, Fig. 2, #9; Heimbrock also teaches a parallelogram mechanism in Fig. 9 at #304).
Claim 4.  The medical device according to claim 1, wherein the vertical movement mechanism of the foot portion is a parallelogram comprising a first arm of the vertical parallelogram and a second arm of the vertical parallelogram (Brown, Fig. 2, #9 teaches a parallelogram with two arms that provide vertical motion), and wherein the arms are on one side rotationally attached to the foot portion or to a structure of the foot portion (in the proposed combination, the arm of Brown, Fig. 2, specifically the vertical motion portion #9, is attached to and supports the foot portion of the bed of Heimbrock; the point of attachment is at Brown Fig. 2, #2) and on another side the arms are rotationally attached to the horizontal movement mechanism of the foot portion or to a connecting part of the horizontal movement mechanism of the foot portion (Brown, Fig. 2, vertical movement portion #9 is attached at #7 to a connecting part #8 of the horizontal movement mechanism #6 in Brown, Fig. 2).
Claim 5.  A medical device : a chassis (Heimbrock, Fig. 1, #26), a column (Heimbrock does not teach a column, however the use of a column on an adjustable bed is well known, as seen in Revenus, Fig. 5; providing the column of Revenus to support the bed of Heimbrock would have been obvious in order to provide the additional tilting capability of Revenus, seen in Fig. 4; and additionally the combination would have simply been combining prior art elements according to known methods to yield predictable and obvious results), a rest area supported in relation to the chassis by the column (in the proposed combination of Heimbrock with the column of Revenus, the column would be situated beneath the rest area rather than beneath the foot portion; see Heimbrock Fig. 1 and Revenus, Fig. 5), a foot portion (Heimbrock, Fig. 1, #40), a vertical movement mechanism of the foot portion and a horizontal movement mechanism of the foot portion (Heimbrock teaches a a first arm of the vertical parallelogram and a second arm of the vertical parallelogram (Brown, Fig. 2, #9), and wherein the arms are on one side rotationally attached to the foot portion or to a structure of the foot portion (Brown, Fig. 2, #9 is attached to foot portion at #2) and on another side the arms are rotationally attached to the horizontal movement mechanism of the foot portion or to a connecting part of the horizontal movement mechanism of the foot portion (Brown, Fig. 2, vertical motion mechanism #9 is attached to horizontal motion mechanism #6 via connecting part #8) and wherein foot portion is selectively deployed in the active position (active position is seen in Heimbrock Fig. 1, where #40 is deployed) for supporting a patient’s feet in various heights and various degrees of tilt and a stowed position under the rest area (stowed position is seen in Heimbrock Fig. 3, where #40 is stowed beneath the rest area; furthermore, regarding “various heights and degrees of tilt” Heimbrock #40 is seen to be at various heights and degrees of tilt in Fig. 1 as compared to Fig. 2; additionally, Heimbrock teaches alternative foot portions at #68, that are seen to have the claimed movement capability in at least Fig. 5c; therefore in view of the teaching of Heimbrock, one of ordinary skill would have realized that such motion is possible and it would have been an obvious matter of design choice to provide such movement in order to maximize a user’s comfort).
Claim 6.  The medical device according to claim 4, wherein the vertical movement mechanism further comprises a lockable spring rotationally attached to the foot portion on one side and to the horizontal movement mechanism of the foot portion on another side (Brown, Fig. 2, #42; regarding “lockable,” Applicant’s disclosure states “a lockable spring 13, which serves as a locking mechanism and prevents the portion from moving in case releasing the handle;” the handle being a separate mechanical locking mechanism; Brown provides adjustment mechanisms at #25 that provide the same functionality of mechanically locking the spring).
Claim 7.  The medical device according to claim 5, wherein the horizontal movement mechanism of the foot portion comprises of one or more movable arms (Brown, Fig. 2, #6 comprises two moveable arms) or a translational guide of the foot portion, attached to the rest area or the parallelogram.
Claim 8.  The medical device according to claim 1, wherein an overall protrusion of the foot portion over a borderline of the rest area of the medical device reaches a maximum travel of 70 mm during movement between position and an inactive position (Heimbrock, foot portion #40 can be seen to be stowed beneath the bed in at least Fig. 8, and seen to be in a deployed position extending beyond the edge of the bed surface in at least Fig. 6;  Heimbrock does not indicate absolute distances, however, in Fig. 8 the protrusion would be zero, and in Fig. 6 the protrusion would be approximately to half of the length of the bed, which is clearly more than Applicant’s claimed distance of 70 mm, or 2.75 inches; therefore, at some point in between the apparatus of Heimbrock would be protruding by 70 mm as required by the claim; additionally, Applicant does appear to not disclose or claim any specific structures that appear in any figures to be protruding by 70 mm).
Claim 9.  The medical device according to claim 1, wherein the foot portion is rotationally connected to the vertical movement mechanism of the foot portion by a connection, and wherein the connection is provided in the center (Heimbrock, Fig. 4, foot portion #140 is 
Claim 13.  The medical device according to claim 1, wherein the column is secured under an edge of a seating portion laterally offset towards a side borderline of the rest area, 
Claim 14.  The medical device according to claim 6, wherein the lockable spring is a gas lockable spring or a mechanical lockable spring (Brown, Fig 2, #42, mechanically locking the spring is provided by knob #25) or a linear drive with an electric motor.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,685,659 to Heimbrock et al. (“Heimbrock”), US Patent Application Publication 2017/0000676 to Revenus, and US Patent 9,204,730 to Brown, in view of US Patent Application Publication 2009/0031498 to Girard et al. (“Girard”).
Claim 10.  The medical device according to claim 9, further comprising a lockable spring of a tilt latch, wherein the lockable spring of the tilt latch is on one side rotationally attached to a structure of the vertical movement mechanism  of the foot portion by a rotational connection and on another side an area distant from the rotational connection 
Claim 11.  The medical device according to claim 10, further comprising a controller provided tilt latch by a Bowden cable (Girard teaches the use of a Bowden cable in conjunction with an actuator – Applicant’s “lockable spring” – in paragraph [0038]).
Claim 12.  The medical device according to claim 1, wherein the vertical movement mechanism of the foot portion further comprises a controller arranged under the foot portion and connected with a latching mechanism of the vertical movement mechanism of the foot portion by a Bowden cable, and the horizontal movement mechanism of the foot portion further comprises a controller arranged under a face of the foot portion and connected with a latching mechanism of the horizontal movement by a Bowden cable (Heimbrock teaches an articulating bed but does not teach an articulating foot section or “a controller” in conjunction with a latching mechanism; however articulating foot section are well known as taught by Girard in at least Fig. 2 and further described in US 2007/0174964 to Lemire et al., incorporated by reference in Girard paragraph 24; Girard teaches the use of a Bowden cable – Applicant’s “controller” - in conjunction with an actuator in 

Discussion of allowable subject matter

Applicant’s claim 14 is directed toward “the lockable spring is a gas lockable spring or a mechanical lockable spring or a linear drive with an electric motor.”  While one of these options, a “mechanical lockable spring,” is found in the prior art as discussed herein, Applicant may be able to overcome the prior art by amending the independent claims to include the limitations of claims 6 and 14, and providing additional limitations specifically with respect to the structures of claim 14 and how they are attached to the parallelogram structures of the bed, as well as claiming how this novel configuration provides functionality that is not found in the prior art.  Any claim amendments would necessitate further search and consideration.


Response to Applicant's remarks and amendments

Regarding prior objections to the drawings, Applicant has amended the drawings and/or the claims, and the objections have been withdrawn.
Regarding rejections under 35 USC 112(b), Applicant has amended the claim language, and all rejections have been withdrawn.
With respect to claim 1, Applicant argues on pages 11-12 of Applicant’s remarks that in the cited art of Heimbrock and Brown do not teach the claimed invention.  As a preliminary matter, Applicant notes that Heimbrock does not teach a column.  A column, in as much as it is considered to be a bar is found at #24 in Heimbrock, Fig. 1.  However, Applicant’s amended claim language (at least with respect to placement of a column in claims 1 and 13) necessitated a new grounds of rejection in view of Revenus, as presented above.
Applicant argues on page 12 of remarks that Heimbrock does not teach vertical and horizontal motion, although later admits on page 13 that Heimbrock does teach such motion.  Applicant further argues that there is no teaching of a parallelogram in Heimbrock.  Examiner respectfully disagrees.  First, Heimbrock teaches a parallelogram for vertical motion at #304 in Fig. 7.  Moreover, the rejection is based on Heimbrock in view of Brown.  Brown teaches movement mechanisms, with parallel bars, that are considered to be parallelograms; seen at #’s 9 and 6 in Brown, Fig. 2.
Applicant argues on page 13, with respect to claim 3, that the cited parallelogram structures of Brown do not provide horizontal motion.  However, this is not required by the claim.  Applicant’s claim language simply requires a “vertical movement mechanism” (not a horizontal movement mechanism as Applicant is arguing), and requires that this mechanism be “a parallelogram or a scissor mechanism.”  Brown Fig. 2, #9 teaches a two bar mechanism that is considered to be a parallelogram, and which provides vertical motion.  In response to Applicant’s argument, Brown can clearly move in a horizontal manner, as seen in at least Fig. 6a.  Applicant argues that this motion is caused by hinges and not by a parallelogram.  However, Brown’s #6, is a parallelogram structure, and the parallelogram can move horizontally.  That there are hinges that provide for the parallelogram to move horizontally is irrelevant.  Applicant appears to be implying that the apparatus of Brown has two bars oriented one above 
With respect to claim 4, Applicant argues on page 14 that the claim requires “the parallelogram that effects vertical movement is connected to the parallelogram that effects horizontal movement,” and alleges that Brown does not teach this feature.  Examiner respectfully disagrees.  “The parallelogram that effects vertical movement, Brown #9, is connected to the parallelogram that effects horizontal movement, Brown #6.  Structures #9 and #6 are connected via structure #8.
With respect to claim 6, Applicant argues on page 14 that “resilient mechanism 42 [of Brown] in no way forms a lockable spring.”  However, as noted in the above rejection, Brown provides adjustment mechanisms at #25 that provide the same functionality of mechanically locking the spring.  Applicant does not claim any specific structures that are not found in the prior art.  Brow’s adjustment mechanism causes the degree of movement to be adjusted, thereby “locking” the movement of the apparatus.
With respect to claim 14, which depends from claim 6, Applicant argues on page 15 of remarks that Brown does not provide the claimed structures.  Examiner respectfully disagrees.  The claim recites “a mechanical lockable spring.” Brown teaches a spring at #42, and teaches an adjustment mechanism at #25 that effectively locks the spring.
With respect to claim 8, Applicant argues on page 14 that the art of Heimbrock does not teach that the foot section 40 extends beyond the bed by a distance of 70 mm.  Examiner respectfully disagrees.  As noted in the rejection above, the distance that the foot portion of Heimbrock extends beyond the edge of the bed can be zero when the foot portion is stowed, or something on the order of several feet when in a deployed configuration, and therefore can be configured anywhere in between and also reads on Applicant’s claim of 70mm.
With respect to claim 13, Applicant argues on page 14 that the art of Heimbrock does not teach a column.  While this may or may not be true, the current rejection is based on Heimbrock in view of Revenus, as necessitated by Applicant’s claim amendments.
With respect to claims 5 and 7, Applicant makes general allegations on page 15 that the prior art does not teach the claimed invention.  Examiner respectfully disagrees.  Each of the limitations of claims 5 and 7 are found in the combination of teachings of Heimbrock, Revenus, and Brown, as discussed above.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Examiner, Art Unit 3673         

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673